Citation Nr: 1704228	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975.   
This matter is before the Board of Veterans' Appeals (Board) on appeal from  February 2011 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter came before the Board in March 2015, at which time the Board remanded for outstanding treatment records and addendum medical opinions.  As discussed below in more detail, the Board finds that outstanding records were associated with the record and the medical opinions are adequate.  Thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss manifested many years following service, and is otherwise not related to service.

2. The Veteran's tinnitus manifested many years following service, and is otherwise not related to service.

3. The Veteran's service-connected disabilities do not satisfy the threshold criteria for TDIU and do not warrant extraschedular consideration. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2016).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hearing loss and tinnitus, listed as organic diseases of the nervous system, are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition 
noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss and tinnitus, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Ear Hearing Loss and Tinnitus Analysis

The Veteran contends that his left ear hearing loss is related to service.  His service records show that his military occupational specialty was armor recon specialist and that he was assigned to an infantry unit in Germany for nearly 17 months.  Based on these facts, the Board finds that the Veteran was exposed to military noise during active service.  

The Board finds, however, that the Veteran is not entitled to presumptive service connection for his left ear hearing loss and tinnitus.  The Veteran's February 1973 entrance examination showed the following pure tone thresholds, in decibels, for his left ear:  30 (500 Hz); 15 (1000 Hz); 15 (2000 Hz); and 25 (4000 Hz).  A January 1975 audiological evaluation showed the following pure tone thresholds, in decibels, for his left ear:  0 (500 Hz); 0 (1000 Hz); 10 (2000 Hz); and 20 (4000 Hz).  The Veteran reported hearing loss on his January 1975 separation report of medical history, and filed a claim for service connection for hearing loss in May 1975.  He was afforded an audiological evaluation in June 1975 and his pure tone thresholds, in decibels, were as follows for his left ear: 5 (500 Hz); -5 (1000 Hz); 5 (2000 Hz); and 30 (4000 Hz).  There were no complaints of or treatment for tinnitus in the treatment records or examination reports.  

In sum, the Veteran's service records and immediate post-service records do not show any hearing loss in the left ear.  The entrance and separation examinations show normal hearing in the left ear, and do not show any negative shift in his auditory thresholds.  Indeed, his separation audiological results are better than his entrance audiological results.  Although the Veteran alleged hearing loss on his separation report of medical history, the June 1975 hearing examination shows that the Veteran had normal hearing in the left ear.  The Veteran did not allege tinnitus or symptoms of tinnitus at separation. 

Subsequent medical records do not show complaints or treatment for hearing loss until April 2009 and show no complaints of tinnitus until October 2014.  In June 2006, the Veteran underwent a private infectious disease consultation.  The review of systems noted that there was "no difficulty with vision or hearing."  He was afforded a VA general medical examination in April 2009 for issues unrelated to the current appeal, at which time he complained that he had experienced decreased hearing since separation from service.  The examiner noted that his left and right hearing was "grossly normal."  

In light of the medical and lay evidence, the Board finds that symptoms of left ear hearing loss and tinnitus were not chronic in service or continuous after service separation, and that his left ear hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection for the left ear hearing loss and tinnitus.

That does not end the inquiry, however.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  However, the Board finds that the Veteran's left ear hearing loss and tinnitus do not warrant direct service connection as the evidence does not demonstrate they are related to service.

In October 2010, the Veteran was afforded a VA audiological evaluation, during which he reported that he worked in construction for 35 years following service with hearing protection.  At the time of examination, the Veteran's claims file was unavailable for review.  After evaluation, he was diagnosed with bilateral high frequency sensorineural hearing loss of moderately-severe to severe degree in the right ear and of moderate to severe degree in the left ear.  The examiner indicated that tinnitus is as likely as not a symptom associated with the hearing loss, but the Veteran had no current complaint of tinnitus.  Moreover, the examiner could not opine whether the hearing loss was related to service because his claims file was unavailable at that time.

In January 2011, after the October 2010 examiner reviewed the Veteran's claims file, she concluded that the Veteran's hearing loss and tinnitus are less likely than not related to service.  The examiner relied on the Veteran's normal left ear hearing levels at entrance and separation, with no significant shifts between.  She stated that if military noise exposure caused his hearing loss, "one would expect to see binaural effects, which was not the case."  Instead, the Veteran's right ear showed mild hearing loss at 4000 Hz.  She also noted that the Veteran had a significant history of occupational noise exposure before and after service, and it is more likely that his hearing loss was a result of subsequent occupational noise exposure, presbycusis, and/or another etiology.  The examiner reported that the Veteran had no current complaint of tinnitus, which is consistent with the October 2010 examination report.   

The Veteran was afforded another VA audiological examination in October 2014 in which he reported experiencing tinnitus.  The examiner was unable to opine whether the Veteran's hearing loss and tinnitus were related to service because the claims file was unavailable for review.  Later that month, the Veteran's records were made available to the same examiner, who concluded that the left ear hearing loss and tinnitus were not related to or aggravated by military service because there was no significant auditory threshold shift in service, no evidence of acoustic trauma in service, and no evidence of pathologic tinnitus.

In June 2015, an addendum medical opinion was obtained per the Board's March 2015 remand.  After reviewing the Veteran's service records and prior audiological evaluations, she opined that the Veteran's left ear hearing loss was less likely than not caused by service because there were no significant shifts in his hearing from 1973 to 1975.  In support of her conclusion, she pointed to current scientific literature, which shows that there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  Furthermore, she opined that the Veteran's tinnitus is less likely than not related to service because tinnitus onsets immediately after an incident; in this case, the Veteran's tinnitus manifested many years after service.  

The Veteran was afforded a VA audiological examination in August 2015.  After a review of the Veteran's service records, medical records, and prior examinations, the examiner opined that the Veteran's tinnitus was not related to service, including the right ear hearing loss.  He concluded that, in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure cannot be assumed to exist.  In most cases, tinnitus is accompanied by measurable hearing loss, which did not exist in service in this case.  The examiner also noted that the Veteran had 35 years of post-service occupational construction noise exposure.  While the examiner did not specifically address whether the Veteran's right ear hearing loss aggravated his tinnitus, the Board finds that the record as a whole is sufficient to render an opinion as to the issue of secondary service connection and further remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is necessary where it would impose additional burden with no benefits flowing to the Veteran).  The Veteran has been afforded at least five VA examinations and opinions, all of which show that the Veteran's tinnitus is unrelated to service or his right ear hearing loss; it is unlikely a remand would produce a favorable opinion.  

In consideration of the evidence, the Board finds that the Veteran's left ear hearing loss and tinnitus are not related to service.  There was no left ear hearing loss or tinnitus in service or immediately after service, and the first documented complaints of hearing loss and tinnitus were in 2006 and 2014, respectively.  The VA medical opinions consistently determined that delayed manifestation of hearing loss and tinnitus are unsupported by medical principals, that neither condition was shown in the service records, and the hearing loss and tinnitus were most likely caused by the Veteran's significant history of post-service occupational noise exposure.  Although the Veteran contends that he has experienced hearing loss since service, the contemporaneous medical records show otherwise and are more probative for determining the existence of hearing loss. 

In light of the evidence, including the Veteran's service records, private medical evidence, VA treatment records, and VA examinations, the Board finds that the left ear hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for left ear hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits.  The combined ratings for his service-connected disabilities, 50 percent, do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Board finds that the evidence does not warrant referral for extraschedular consideration.  While the Veteran contends that he is entitled to a TDIU because of his service-connected PTSD, the weight of the evidence shows that the Veteran is instead unemployable due to nonservice-connected physical conditions.

Initially, the Board notes that the Veteran is also service-connected for right ear hearing loss at a zero percent rating.  He does not allege this condition affects his employability, and there is nothing in the record suggesting it does.  Therefore, the analysis below focus on the impact of his PTSD on his ability to obtain and maintain gainful employment.

In June 2006, the Veteran underwent a private medical consultation for a lung condition.  It was noted that he was on disability for a left shoulder injury that occurred while he was working.  A March 2009 VA examination confirms this, and notes that he injured his shoulder in 2005 at work.  During that examination, the Veteran reported that he worked in construction or home remodeling from 1975 to 2005 and attempted working in restaurant food preparation but was unable to maintain employment due to his shoulder injury and a lung condition.  It is noted that he last worked in February 2007.  He stated that his lung condition prevented him from exercising or performing manual labor due to difficulty breathing.  The Veteran's lung condition and shoulder injury are not service-connected.  He was, however, awarded nonservice-connected pension benefits from VA in 2008 based on his pulmonary disease and shoulder disabilities, along with benign prostatic hypertrophy.

The Veteran has been afforded several VA PTSD examinations which show that his PTSD does not render him unemployable.  In a November 2010 initial PTSD evaluation, the examiner noted that the Veteran retired in 2006 due to lung and neck issues, and opined that the PTSD caused moderate to serious impairment in social and occupational functioning.  In an August 2011 PTSD examination, the examiner opined that the PTSD caused occupational and social impairment with reduced reliability and productivity.  A contemporaneous VA general medical examination report indicated that the Veteran retired in 2007 due to physical issues.   Importantly, in October 2014, a VA psychologist opined that the Veteran's PTSD does not render him unable to perform duties associated with physical or sedentary employment with accommodation. 

The Veteran is receiving disability benefits from the Social Security Administration (SSA). His disability determination and transmittal form indicates that he became disabled on July 6, 2010 and his diagnoses are other unspecified arthropathy and osteoarthritis.  A June 2011 psychiatric review record shows diagnoses of an affective disorder and anxiety-related disorder, neither of which caused severe impairment.  

The Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The medical evidence overwhelmingly indicates that the Veteran's PTSD does not prevent him from obtaining or maintaining substantially gainful employment.  Instead, the evidence shows that the Veteran is unable to obtain employment due to several nonservice-connected physical conditions, including a left shoulder injury and a lung condition.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and entitlement to a TDIU is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify claimants.  This duty was satisfied by letters sent in August 2010 and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, VA and private medical treatment evidence, and SSA records.  Additionally, the Veteran was afforded several VA examinations to determine the nature and etiology of his hearing loss and tinnitus, and the functional impact of his service-connected disabilities.  The examinations were adequate, as a whole, because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.   Those examinations that were conducted while the claims file was unavailable included addendum medical opinions that were rendered after review of relevant records.

Finally, all due process considerations have been met.  No new evidence was received following the June 2016 Statement of the Case.   


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.  

Entitlement to a TDIU is denied. 




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


